Citation Nr: 1719911	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected tension headaches. 

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected thoracolumbar degenerative disc disease, status post T11-T12 compression fractures.

3.  Entitlement to a separate rating prior to October 2, 2013, and to a rating in excess of 10 percent thereafter for right lower extremity radiculopathy secondary to the Veteran's service-connected back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and St. Paul, Minnesota respectively.  

This appeal was previously before the Board in April 2016 when it was remanded for additional development.  As discussed below, as to the Veteran's service-connected back disability, the requested development was not substantially complied with and the claim is not ready for appellate review.  However, as to the Veteran's service-connected tension headaches the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a January 2017 rating decision the Veteran was granted service connection for right lower extremity radiculopathy secondary to her back disability.  The Appeals Management Center (AMC) granted a 10 percent evaluation effective October 2, 2013.  The Veteran did not file any document with VA expressing disagreement with the January 2017 decision regarding the radiculopathy evaluation.  However, the right lower extremity radiculopathy is a manifestation of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for her back disability, she did not limit her appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to her service-connected back disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4.71a, Note (1) (2016).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the back disability.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for her back disability, her appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for right lower extremity radiculopathy in the January 2017 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's back disability.  Thus, the issues before the Board are as shown on the title page.

The issues of entitlement to an initial rating in excess of 20 percent for a service-connected back disability and entitlement to a separate rating prior to October 2, 2013, and to a rating in excess of 10 percent thereafter for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tension headaches have been manifested by pain, but without characteristic prostrating attacks.


CONCLUSION OF LAW

The criteria for a compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Board notes the April 2016 Board remand required the RO to provide the Veteran with a supplemental statement of the case.  The Veteran and her representative were provided with a January 2017 supplemental statement of the case; while the Veteran's representative received a copy, the Veteran's copy was returned as undeliverable.  Thus, while the Veteran's copy of the supplemental statement of the case was returned as   undeliverable, the Veteran's representative received a copy; therefore the Board finds the Veteran was informed of the content of the supplemental statement of the case through her representative. 

Therefore, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a claimant's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Board will consider all appropriate diagnostic codes.

Under Code 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Code 8100.  A noncompensable rating is assigned with less frequent attacks.  Id. 

The rating criteria do not define "prostrating," nor has the Court.  See, e.g., Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).

III.  Analysis 

In July 2008 the Veteran was granted service connection for tension headaches which were rated as noncompensable under 8199-8100.  The Veteran filed an August 2008 notice of disagreement indicating she was entitled to a compensable rating.  

The Veteran's VA treatment records and statements note she consistently reported headaches and was prescribed medication to treat these headaches.  A June 2012 VA treatment record noted the Veteran's headaches had essentially stopped since she started taking topiramate.  However, the Veteran noted she did have a headache the day before that included nausea and vomiting which had not occurred previously.

The Veteran was provided with a February 2015 VA examination.  The Veteran reported headaches three to four times monthly typically lasting one to two hours, for which she takes medication as needed.  The Veteran's representative submitted a January 2016 brief noting that the February 2015 VA examination was inadequate because the examiner failed to provide an opinion noting the severity of the Veteran's headaches or their social or occupational impact.  The Board agreed in its April 2016 remand and directed the RO to obtain another VA examination.  

In response to the April 2016 Board remand the Veteran was provided with a December 2016 VA examination which addressed the severity of her service-connected headaches.  The Veteran reported tension headaches when she does not wear her glasses that start on the bridge of her nose and go behind her eyes.  The Veteran described the pain as constant and on both sides of her head.  The Veteran stated these headaches subside when she wears her glasses.  The Veteran reported that these headaches occurred five times a year and lasted about one hour.  The Veteran was prescribed medication to take as needed for when these headaches occur.  Specifically, the examiner noted the Veteran reported she still had medication remaining from her last refill in September 2014, indicating from September 2014 to December 2016 the Veteran's headaches did not require her to use the entirety of her prescription.  The Veteran denied non-headache symptoms associated with her headaches.  The examiner found the Veteran did not have prostrating migraine attacks and that her headaches did not impact the Veteran's ability to work.  

The Board finds the December 2016 VA examination to be adequate.  The examiner performed an in-person examination, reviewed the evidence of record, and provided findings addressing the rating criteria including the severity, frequency, and duration of the Veteran's headaches.  Additionally, while the examiner did not make a specific finding regarding the social impact of the Veteran's headaches, the examination as a whole does not suggest the Veteran's headaches caused any social impairment.    

The applicable rating criteria link ratings for migraine headaches to severity, frequency, and duration.  It is not merely sufficient to demonstrate the existence of a particular frequency of headaches to obtain a higher rating; the headaches must be of a specific prostrating character.  While the Veteran has subjectively complained of headaches, the preponderance of the evidence is against finding that they were prostrating.  As noted above prostrating is not defined in the rating criteria but is clinically defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  In nonmedical terms, prostrating is defined as lying flat or at full length, to reduce to physical weakness or exhaustion, or to reduce to helplessness. 

Based on the foregoing, the Board finds that the evidence of record, as a whole, is against a finding that the Veteran had prostrating headaches.  In sum, the headaches were described as non-prostrating by a clinician who evaluated the Veteran in 2016.  

In addition, although it was noted that the Veteran used prescribed medication "as needed," presumably to lessen the effects of her headaches, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56 (2012).  There is nothing in DC 8100 regarding the effects of medication.  Consequently, the Board's decision in this case does not take account of the relief afforded by medication. 

The Board notes the Veteran's June 2012 VA treatment record which noted the Veteran had nausea and vomiting associated with her headache.  However, the evidence of record does not support a finding that nausea and vomiting were consistent symptoms of the Veteran's headaches.  The Veteran specifically denied non-headache symptoms in her February 2015 and December 2016 VA examinations.  As such, the Board finds the infrequent episodes of the Veteran's headache symptoms including nausea and vomiting do not raise the Veteran's headaches to the level of a prostrating attack.  

Additionally, the Board acknowledges the Veteran reported headaches that occurred three to four times monthly in her February 2015 VA examination.  The Board finds these headaches still do not rise to the level of "prostrating."  The Veteran reported when these headaches occur she would go to the bathroom or "occasionally" leave work, but did not indicate these headaches were so severe as to cause extreme exhaustion or powerlessness.  

Thus, as the Veteran's headaches do not manifest as characteristic prostrating attacks averaging one in two months over the last several months the criteria for a compensable rating for headaches have not been met.

IV.  Extraschedular Consideration

The Board notes neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable initial disability rating for service-connected tension headaches is denied.


REMAND

The Veteran is seeking an increased evaluation for her service-connected back disability.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in February 2015 included range of motion testing for the Veteran's back and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Moreover, in the February 2015 VA examination the examiner concluded she could not state without speculation whether pain, weakness, fatigability, lack of endurance of incoordination limits functional ability during a flare-up or when the Veteran's back is used repeatedly over a period of time.  However, the examiner did not provide a rationale for this conclusion

Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59 and an adequate rationale for any opinions provided.

The Board notes the Veteran's claim for entitlement to an increased rating for her service-connected right lower extremity radiculopathy is inextricably intertwined with her claim for an increased rating for her service-connected back disability, therefore, it must be deferred until further development is completed.

Additionally, the April 2016 Board remand requested that the RO contact the Veteran and request that she identify all of her private treatment providers for her service-connected back disability.  The remand order specifically requested that the RO make two attempts to obtain this information, however, it appears only one attempt was made.  Therefore, on remand the Veteran should be contacted again and asked to identify any and all private treatment providers of her service-connected back disability. 

Moreover, the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for her service-connected back disability.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide her with the chance to submit additional records.  

3.  After the competition of steps one and two schedule the Veteran for a VA examination to determine the current severity of her service-connected back disability, to include her right lower extremity radiculopathy.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's service-connected back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's back range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also specifically address whether pain, weakness, fatigability, lack of endurance or incoordination limits functional ability during a flare-up or when the Veteran's back is used repeatedly over a period of time.  If the examiner is unable to provide an opinion without resorting to speculation he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be rendered.   

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


